Citation Nr: 1237287	
Decision Date: 10/31/12    Archive Date: 11/09/12

DOCKET NO.  09-12  266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for postoperative status fracture of left navicular, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for residuals fracture of right navicular, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from January to October 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2006 and March 2007 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2007, a statement of the case was issued in March 2009, and a substantive appeal was received in April 2009.  In April 2009, the Veteran requested a travel Board hearing before a Veterans Law Judge of the Board.  However, in September 2012, the Veteran withdrew his Board hearing request.   

The issues of service connection for bilateral shoulder disability and diabetes mellitus and were raised by the Veteran in May and June 2011, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Additionally, in a February 2011 written statement, the Veteran refers to being told that his disabilities render him unable to obtain gainful employment, but the most recent report of VA examination refers to the Veteran being assigned different duties by his employer in consideration of his disabilities.  It is therefore not clear whether the Veteran is actually advancing a claim for a total rating based on individual unemployability.  This matter is also referred to the RO for clarification and any necessary action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

After preliminary review of the claims file, the Board believes further medical development is necessary to assist the Veteran and to provide a clear record for appellate review.  

With regard to the wrist disabilities, a February 2006 VA examination report refers to left wrist ankylosis with range of motion possible in the right wrist.  A February 2007 VA examination report refers to right wrist ankylosis and left wrist ankylosis.  On VA examination in November 2010, the examiner reported that upon examination of the left wrist, there was no ankylosis.  

The record shows that the Veteran has undergone a fusion of the left wrist.  He has also reported that doctors want to perform a fusion of the right wrist as well.  

In view of the somewhat confusing medical evidence, the Board believes that another examination is necessary to allow for informed appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination of the wrists by an orthopedist if possible.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported to allow for application of rating criteria for the wrist.  

     a)  with regard to the left wrist, the examiner should expressly indicate whether or not there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation.

     b)  with regard to the right wrist, the examiner should expressly indicate whether there is ankylosis.  If so, the examiner should indicate whether the ankylosis is:

          (1) favorable in 20 degrees to 30 degrees dorsiflexion,;
          (2) in any other position except favorable;
          (3) or whether there is unfavorable ankylosis, in any degree of palmar flexion, or with ulnar or radial deviation.  

2.  In the interest of avoiding further remand, the RO should review the examination report to ensure that it is responsive to the above directives.

3.  After completion of the above, the RO should review the expanded record and determine if increased ratings are warranted for the Veteran's wrist disabilities.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



